BLAND, P. J.
The suit was commenced before a justice of the peace and taken by appeal to the circuit court, where the court, after plaintiff rested his case, instructed the jury against him, whereupon he took a nonsuit with leave *291to move to set the same aside. His motion to set aside non-suit and for new trial was overruled and he appealed.
The suit is to recover $450 claimed by plaintiff to be ■due him from defendant for wages from April 16, to August 20, 1898, at the rate of $25 per week. Plaintiff was a charter member of the defendant corporation, and was its president to December 2, 1897, when he resigned as president and was at the same meeting elected first vice-president. The evidence tends to prove that after his resignation as president he continued to act as president until he severed his connection with the company in August, 1898 (his successor refusing to act). The evidence is that plaintiff was an experienced and successful shoe salesman, and that he had a considerable clientage among retail shoe dealers in the city of St. Louis, and that he brought a considerable trade to the respondent; that prior to April 16, 1898, the board of directors fixed the scale of wages of its employees. Ey this scale the wages of plaintiff as a salesman, was fixed at $25 per week, and the wages of Miller, its other salesman, at $16.50 per week. The officers of the corporation were not paid a salary or wages as such. On April 16 the plaintiff became disabled on account of rheumatism and a bad ankle, and was confined in a hospital until August following. During this period nor afterwards did he render any active service to defendant as salesman. He offered evidence (rejected by the court), to prove that the customers which he had brought to defendant continued to patronize it during his illness, solely on his account, and for the reason that he was president of the company. He testified that Miller, the other salesman, visited him two or three times a week while he was in the hospital to consult him about business, and that he gave Miller instructions and information about the trade, and that he was called on several times by the secre*292tary concerning the business of the company and signed some papers as president. Miller stated his calls were of a social character, and that business was only incidentally discussed.
Appellant seeks to recover, not on the ground that he rendered active services by selling goods or taking orders for them during the period for which he sues, but on the theory that he was in the employ of the company and rendered services as president and gave direction and instructions concerning the business of the company. In answer to this contention it may be said that as president, or acting president, and as a member of the board of directors, it was his duty to the company to promote its general welfare when the opportunity presented itself, and to-consult with and advise its officers and employees, when appealed to, and that for such services the law implies no contract to pay, nor did the board of directors agree to pay him or any other officer of the company for like services. His employment was that of salesman by the week. It contemplated active, actual services in soliciting orders for shoes and selling shoes to the trade. This service he did not render and could not render on account of his illness. He earned nothing under his contract, and on his own testimony he is not entitled to recover.
Judgment affirmed.
Judge Bond concurs; Judge Biggs absent.